Name: Commission Regulation (EEC) No 3137/87, of 20 October 1987, repealing Regulation (EEC) No 1677/87 concerning the stopping of fishing for cod by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10 . 87 Official Journal of the European Communities No L 298/5 COMMISSION REGULATION (EEC) No 3137/87 of 20 October 1987 repealing Regulation (EEC) No 1677/87 concerning the stopping of fishing for cod by vessels flying the flag of Belgium of fish stocks, the total allowable catches for 1987, and certain conditions under which they may be fished 0 ; whereas fishing for cod in ICES divisions VII (excluding Vila), VIII, IX, X ; CECAF 34.1.1 (EC-zone) by vessels flying the flag of Belgium or registered in Belgium should therefore be permitted ; whereas, consequently, it is neces ­ sary to repeal Commission Regulation (EEC) No 1 677/87, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 1 677/87 (2), as amended by Regulation (EEC) No 1791 /87 (3), stopped fishing for cod in ICES divisions VII (excluding Vila), VIII , IX, X ; CECAF 34.1.1 (EC-zone) by vessels flying the flag of Belgium or registered in Belgium as from 29 June 1987 ; Whereas Council Regulation (EEC) No 2999/87 (4) amended the quotas for cod in ICES divisions VII (exclu ­ ding Vila), VIII , IX, X ; CECAF 34.1.1 (EC-zone) provided by Council Regulation (EEC) No 4034/86 of 22 December 1986 fixing, for certain fish stocks and groups HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1677/87 is hereby repealed . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 October 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p. 1 . 0 OJ No L 157, 17. 6 . 1987, p. 7. 0 OJ No L 168 , 27 . 6 . 1987, p. 30 . b) OJ No L 285, 8 . 10 . 1987, p. 2. 0 OJ No L 376, 31 . 12. 1986, p . 39 .